272 S.W.3d 408 (2008)
Darren LINDLEY, Appellant,
v.
STATE of Missouri, Respondent.
No. ED 90559.
Missouri Court of Appeals, Eastern District, Division Three.
November 12, 2008.
Motion for Rehearing and/or Transfer to Supreme Court Denied December 18, 2008.
Application for Transfer Denied January 27, 2009.
Gwenda R. Robinson, St. Louis, MO, for appellant.
Jeremiah W. (Jay) Nixon, Atty. Gen., Robert J. Bartholomew, Jefferson City, MO, for respondent.
Before ROBERT G. DOWD, JR., P.J., CLIFFORD H. AHRENS, J., and SHERRI B. SULLIVAN, J.

ORDER
PER CURIAM.
Darren Lindley ("movant") appeals the judgment of the motion court denying his request for post-conviction relief pursuant to Missouri Supreme Court Rule 24.035 without an evidentiary hearing. Movant claims the trial court clearly erred in denying his request for relief because there was insufficient factual basis to support his plea and he was denied effective assistance of plea counsel.
We have reviewed the briefs of the parties and the record on appeal and find no *409 error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment of the trial court is affirmed in accordance with Rule 84.16(b).